[Cite as State v. McCollim, 2011-Ohio-6751.]


STATE OF OHIO                    )                  IN THE COURT OF APPEALS
                                 )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

STATE OF OHIO                                       C.A. No.      11CA009952

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
LAWRENCE H. MCCOLLIM                                ELYRIA MUNICIPAL COURT
                                                    COUNTY OF LORAIN, OHIO
        Appellant                                   CASE No.   2010CRB01810

                                 DECISION AND JOURNAL ENTRY

Dated: December 29, 2011



        BELFANCE, Presiding Judge.

        {¶1}    Defendant-Appellant Lawrence McCollim has appealed, pro se, from the

December 29, 2010 judgment entry of the Elyria Municipal Court. This Court affirms the trial

court’s December 29, 2010 entry to the extent it denied Mr. McCollim’s untimely motion for a

new trial. As Mr. McCollim’s assignments of error are not properly before this Court, we

decline to address them.

                                               I.

        {¶2}    On June 21, 2010, a complaint was filed in Elyria Municipal Court alleging that

on June 19, 2010, Mr. McCollim committed the crime of assault in violation of R.C. 2903.13, a

misdemeanor of the first degree.

        {¶3}    The matter proceeded to a bench trial and Mr. McCollim was found guilty of

assault. Mr. McCollim was sentenced to ten days jail and a $750.00 fine. Mr. McCollim’s jail
                                                 2


sentence was suspended, as was $300.00 of the fine. The judgment entry was journalized on

November 16, 2010.

       {¶4}    On December 15, 2010, Mr. McCollim, through counsel, filed an untimely motion

for a new trial. See Crim.R. 33(B).

       {¶5}    On December 29, 2010, the trial court issued an entry. The only portion of the

entry which was final and appealable denied Mr. McCollim’s motion for a new trial.

       {¶6}    Mr. McCollim has appealed, pro se, from the trial court’s December 29, 2010

entry, raising eleven assignments of error for our review.

                                                II.

                                  ASSIGNMENT OF ERROR I

       “THE PROSECUTION ERRED BY WITHHOLDING EVIDENCE DURING
       DISCOVERY IN VIOLATION OF OHIO RULES OF CRIMINAL
       PROCEDURE R. NO. 16 (A).”

                                 ASSIGNMENT OF ERROR II

       “THE PROSECUTION ERRED BY FAILING TO DISCLOSE, DURING
       DISCOVERY, THEIR INTENTION OF CALLING A SPECIALLY
       QUALIFIED OR EXPERT WITNESS AND FAILING TO HAVE THE
       WITNESS PROVIDE HIS RECORD, AS REQUIRED BY OHIO RULES OF
       CRIMINAL PROCEDURE R. 16 (K).”

                                 ASSIGNMENT OF ERROR III

       “THE PROSECUTION ERRED BY SUBORNING PERJURY IN VIOLATION
       OF OHIO RULES OF PROFESSIONAL CONDUCT R. 8.4. (c).”

                                 ASSIGNMENT OF ERROR IV

       “THE TRIAL COURT ERRED BY ALLOWING THE STATE TO
       INTRODUCE STATE’S EXHIBIT NO. 8 BASED SOLELY ON THE
       TESTIMONY OF A WITNESS WHOM HAS BEEN SHOWN TO BE
       UNTRUTHFUL AND UNBELIEVABLE IN OTHER TESTIMONY DURING
       QUESTIONING.”
                                                3


                                 ASSIGNMENT OF ERROR V

       “THE TRIAL JUDGE ERRED BY ALLOWING CANADIAN LAW TO
       INFLUENCE HIM IN HIS DECISION MAKING. THIS DENIED MCCOLLIM
       OF A FAIR TRIAL AS GUARANTEED BY THE 14TH AMENDMENT OF
       THE UNITED STATES CONSTITUTION.”

                                ASSIGNMENT OF ERROR VI

       “THE TRIAL COURT ERRED BY NOT CONDUCTING A PROPER
       SEPARATION OF WITNESSES.”

                                ASSIGNMENT OF ERROR VII

       “THE TRIAL COURT ERRED BY NOT RULING ON A MOTION FOR
       ACQUITTAL AT THE CLOSE OF THE STATE’S CASE. A VIOLATION OF
       OHIO RULES OF CRIMINAL PROCEDURE R.29 ( A ).”

                               ASSIGNMENT OF ERROR VIII

       “THE PROSECUTION ERRED BY MAKING FALSE STATEMENTS OF
       FACT AND ALLUDING TO MATTERS THAT ARE NOT RELEVANT OR
       SUPPORTED BY ADMISSIBLE EVIDENCE.”

                                ASSIGNMENT OF ERROR IX

       “THE TRIAL COURT ERRED                   IN   USING      THE    DOCTRINE      OF
       TRANSFERRED INTENT.”

                                 ASSIGNMENT OF ERROR X

       “THE TRIAL COURT ERRED IN FINDING MCCOLLIM GUILTY OF
       ASSAULT[.   THE TRIAL COURT’S RULING WAS] AGAINST THE
       MANIFEST WEIGHT OF THE EVIDENCE IN VIOLATION OF ARTICLE IV,
       SECTION 3 OF THE OHIO CONSTITUTION.”

                                ASSIGNMENT OF ERROR XI

       “DEFENDANT MCCOLLIM WAS DENIED A FAIR TRIAL DUE TO THE
       CUMULATIVE EFFECT OF THE ERRORS THAT HAVE BEEN SET
       FORTH.”

       {¶7}    Mr. McCollim has raised eleven assignments of error for our review.        We,

however, do not reach the merits of his arguments for the reasons set forth below.
                                                 4


        {¶8}   As noted above, the only final, appealable portion of the entry appealed from is

the denial of Mr. McCollim’s untimely motion for a new trial. As Mr. McCollim has not raised

any argument with respect to the denial of his motion for a new trial, we affirm the trial court’s

December 29, 2010 entry to the extent it denied his untimely motion for a new trial. Further, all

of Mr. McCollim’s assignments of error relate to pretrial issues, trial issues, or issues related to

Mr. McCollim’s conviction; yet, Mr. McCollim has not appealed from his November 16, 2010

judgment entry of conviction. Accordingly, we decline to address the merits of his assignments

of error.

                                                III.

        {¶9}   In light of the foregoing, we affirm the trial court’s December 29, 2010 entry to

the extent it denied Mr. McCollim’s untimely motion for a new trial.              Mr. McCollim’s

assignments of error are not properly before this Court.

                                                                               Judgment affirmed.




        There were reasonable grounds for this appeal.

        We order that a special mandate issue out of this Court, directing the Elyria Municipal

Court, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

        Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is
                                                5


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    EVE V. BELFANCE
                                                    FOR THE COURT



WHITMORE, J.
DICKINSON, J.
CONCUR


APPEARANCES:

LAWRENCE H. MCCOLLIM, pro se, Appellant.

CYNTHIA M. ADAMS, Prosecutor, City of Elyria, for Appellee.